~·-=· ~ ~ - - - - - -
  <!
                                                                                                                                                            r:
            ,'(,.--c>




       AO 2458 (Rev. 02/08/2019) Judgment in a Crimina_l Petty Case (Modified)                                                                 Page I ofl   /



                                             UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                         JUDGMENT IN A CRIMINAL CASE
                                              V,                                    (For Offenses Committed On or After November 1, 1987)


                                   Everides Perez-Gonzalez                          Case Number: 3:19-mj-23002

                                                                                    Tho• "" " ~ims
                                                                                   Defenda
                                                                                             t'sAttorneyF     iL. ED
       REGISTRATION NO. 8776 8298
       THE DEFENDANT:                                                                                    JUL 3 0 2019
        lZI pleaded guilty to count( s) 1 of Complaint
        •               was found guilty to count( s)
                                                                                                       OJ\   U:i   IJ1.:, I i\lV I
                                                                                          SOUTHERN D!STR!CT OF CALIFORNIA
                                                                                                                   ~, ~:r vi--Y
                                                                                                                                     LUU RT


                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                      Nature of Offense                                                                Count Number(s)
       8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                      1

        D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •                Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for.a term of:

                                         ~ TIMESERVED                            • ________ days
        lZI             Assessment: $10 WAIVED lZI Fine: WAIVED
       CZ!              Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the              defendant's possession at the time of arrest upon their deportation or removal.
       D                Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesday, July 30, 2019
                                                                                 Date of Imposition of Sentence



                                                                                 IllilLtLOCK
                                                                                 UNITED STATES MAGISTRATE JUDGE


       Clerk's Office Copy                                                                                                              3:19-mj-23002
